 



Exhibit 10.6
August 8, 2007
MHR Fund Management LLC
40 West 57th Street, 24th Floor
New York, NY 10019
Attention: Hal Goldstein
Telephone: 212-262-0005
Facsimile: 212-262-9356
Ladies and Gentlemen:
     Reference is made to that certain Securities Purchase Agreement, dated as
of October 17, 2006, as amended and restated on February 27, 2007 (as so amended
and restated, the “Securities Purchase Agreement”), by and among Loral
Space & Communications Inc., a Delaware corporation (the “Corporation”), and MHR
Fund Management LLC (“Fund Management”) or any of its permitted assignees.
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Securities Purchase Agreement.
     In your Notice of Confirmation, dated July 10, 2007, you requested that the
Corporation issue 13,886 shares of Series A-1 Preferred Stock as provided in the
Corporation’s Threshold Conversion Notice dated July 3, 2007. This letter
confirms our agreement that, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged:
     1.     The Corporation will issue only 880 shares of Series A-1 Preferred
Stock to the MHR entities (in the names and amounts set forth on Annex A hereto)
instead of the amount set forth in the Threshold Conversion Notice. The balance
of the PIK Dividends to be issued for the quarterly period ended July 15, 2007
is equal to 17,949 shares and shall be issued in shares of Series B-1 Preferred
Stock to the MHR entities (in the names and amounts set forth on Annex A
hereto).
     2.     For purposes of the calculations required for any Threshold
Conversion Notice, Notice of Confirmation and Notice of Disagreement delivered
pursuant to Section 5.06 of the Securities Purchase Agreement after the date
hereof:
     (I)   the number of shares of Series A-1 Preferred Stock and/or Common
Stock deemed to be held by the MHR entities shall be increased by a number of
shares (a) equal to the number of shares of restricted stock and the number of
shares subject to stock options of the Corporation then held personally by
Dr. Mark H. Rachesky, and (b) equal to 50% of the number of shares of Common
Stock reserved for issuance (the “Reserved Shares”) pending

 



--------------------------------------------------------------------------------



 



MHR Fund Management LLC
August 8, 2007
Page 2
resolution of certain disputed third party claims under that certain Fourth
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, as
modified, dated as of June 3, 2005 of Loral Space & Communications Ltd. and
certain of its subsidiaries that are a party thereto (the “Plan”), such number
of Reserved Shares not to exceed 71,500 shares; and
     (II)  the number of outstanding shares of Common Stock of the Corporation
shall be decreased by a number of shares equal to 45% of the total number of
shares of restricted stock (issued to persons other than directors pursuant to
the Corporation’s Amended and Restated 2005 Stock Incentive Plan) that are then
subject to vesting but have not yet vested as of the date of the applicable
Threshold Conversion Notice, Notice of Confirmation and Notice of Disagreement,
such number of shares of restricted stock not to exceed 1,000,000 shares.
     If you agree with and accept the foregoing, please sign below.

            Sincerely,
 
LORAL SPACE & COMMUNICATIONS INC.
      By:   /s/  Richard J. Townsend         Name:  Richard J. Townsend        
Title:  Executive Vice President and Chief
Financial Officer    

AGREED AND ACCEPTED:
 
 
MHR FUND MANAGEMENT LLC
By:  /s/  Hal Goldstein
       Name:  Hal Goldstein
       Title:    Vice President

 



--------------------------------------------------------------------------------



 



ANNEX A

            MHR Entity   Shares of Series A-1 Preferred
Stock   Shares of Series B-1
Preferred Stock   MHR Capital Partners Master Account LP   101   2,056   MHR
Capital Partners (100) LP   12   237   MHR Institutional Partners II LP   50  
1,020   MHR Institutional Partners IIA LP   126   2,570   MHR Institutional
Partners III LP   591   12,066   Total:   880   17,949  

 